                                          Case 4:20-cv-02721-PJH Document 30 Filed 07/20/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                                  NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MICHAEL GEARY WILSON,
                                                                                          Case No. 20-cv-02721-PJH
                                  8                     Plaintiff,

                                  9              v.                                       ORDER RE: MOTION TO ADD
                                                                                          DEFENDANTS
                                  10     CITY OF WALNUT CREEK, et al.,
                                                                                          Re: Dkt. No. 25
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is plaintiff’s motion to add new defendants. On April 20, 2020,

                                  15   plaintiff filed his initial complaint. Dkt. 1. Defendants filed a motion to dismiss the

                                  16   complaint on June 10, 2020. Dkt. 12. On July 13, 2020, plaintiff filed a First Amended

                                  17   Complaint (“FAC,” Dkt. 24) and the pending motion to add new defendants.

                                  18          Because the FAC would moot defendants’ motion to dismiss, the court sets the

                                  19   following briefing schedule and terminates the motion to dismiss. Defendants shall file a

                                  20   responsive pleading or motion to dismiss the FAC on or before August 3, 2020, plaintiff

                                  21   shall file an opposition to any such motion on or before August 17, 2020, and defendants

                                  22   shall file a reply, if any, on or before August 24, 2020. Further, defendants shall file an

                                  23   opposition to plaintiff’s motion to add new defendants on or before July 27, 2020 and

                                  24   plaintiff shall file a reply, if any, on or before August 3, 2020.

                                  25          IT IS SO ORDERED.

                                  26   Dated: July 20, 2020

                                  27                                                  /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  28                                                  United States District Judge
